Citation Nr: 1602108	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-22 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral knee injury residuals.
 
2.  Entitlement to service connection for bilateral knee disease, including Osgood-Schlatter's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to August 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran provided testimony before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is associated with the record.

When this case was most recently before the Board in November 2014, it was remanded for additional development.  It has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Veteran's documented in-service complaints of pain and tenderness over the right tibial tubercle in April and May 1976 and X-ray evidence of bilateral fragmented tibial tubercles consistent with Osgood Schlatter 's disease; post-service medical records showing an August 2011 examination finding of Osgood-Schlatter's of the right knee on X-ray; and his reports, to specifically include his testimony before the undersigned of continuity of symptomatology for his knees since an in-service jump from a helicopter in which he landed too fast; the Board found in the November 2014 remand that the Veteran should be afforded a VA examination to determine the nature and extent of any currently present knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Pursuant to the November 2014 remand, the AOJ scheduled the Veteran for a VA examination in January 2015; however the Veteran cancelled the examination, stating that he could not use his arms and legs and did not walk.  The Veteran stated that he was unable to report for an examination.  Subsequently, in April 2015 the Veteran stated in communication to the AOJ that he would reopen his claim and go to the medical examination when rescheduled.  The Veteran's representative also requested in a December 2015 brief that a medical examination be rescheduled.

As the Veteran stated that medical limitations caused him to fail to report to his examination, and he subsequently stated that he would attend, the Board finds good cause to provide him with another opportunity to report for the necessary VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any knee disabilities present during the period of these claims.  Access to the electronic claims files, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims files, the examiner should provide an opinion with respect to each disorder of the Veteran's knees present at any time during the pendency of the claims as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to specifically include the in-service helicopter jump incident during which he landed too fast.  

For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.  The examiner's attention is directed to in-service complaints of pain and tenderness over the right tibial tubercle in April and May 1976 and X-ray evidence of bilateral fragmented tibial tubercles consistent with Osgood Schlatter 's disease; post-service medical records showing an August 2011 examination finding of Osgood-Schlatter's of the right knee on X-ray; and his reports, to specifically include his hearing testimony of continuity of symptomatology for his knees since an in-service jump from a helicopter in which he landed too fast.

The supporting rationale for all opinions expressed must be provided.

2.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


